Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-12-00671-CR

                                           Eric ESTRADA,
                                               Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                      From the 227th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2012CR5886
                            Honorable Philip A. Kazen Jr., Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: December 19, 2012

DISMISSED

           On November 2, 2012, we notified the appellant that the trial court’s certification in this

appeal states that “this criminal case is a plea-bargain case, and the defendant has NO right of

appeal.” Additionally, the clerk’s record contains a written waiver signed by the appellant

pursuant to which he entered a plea of nolo contendere. The trial court’s judgment also shows

that there was a plea bargain agreement, and the punishment assessed did not exceed the

punishment recommended by the prosecutor and agreed to by the defendant. Therefore, the trial
                                                                                      04-12-00671-CR


court’s certification accurately reflects that this criminal case is a plea-bargain case. See TEX. R.

APP. P. 25.2(a)(2).

       In our November 2, 2012 order, we warned the appellant that “[this] appeal must be

dismissed if a certification that shows the defendant has the right of appeal has not been made

part of the record under these rules.” See id. R. 25.2(d). We ordered that this appeal would be

dismissed pursuant to Rule 25.2(d) unless the appellant caused an amended trial court

certification to be filed by December 3, 2012, that showed the appellant has the right of appeal.

See id. R. 25.2(d), 37.1; see also Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006);

Daniels v. State, 110 S.W.3d 174, 176 (Tex. App.—San Antonio 2003, no pet.). No response

was filed. Accordingly, we dismiss this appeal.



                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-